Exhibit 10.14c

SECOND AMENDMENT TO CREDIT AGREEMENT

          THIS SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) dated May
_, 2010 is among UNIVERSAL POWER GROUP, INC. (the “Borrower”), MONARCH OUTDOOR
ADVENTURES, LLC (“Monarch”), each of the banks or other lending institutions
which is a party hereto (individually a “Bank” and collectively the “Banks”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the administrative agent (the
“Agent”).

RECITALS:

          The Borrower, Monarch, the Agent, and the Banks have entered into that
certain Credit Agreement dated as of December 16, 2009 (as by that certain First
Amendment to Credit Agreement dated March 17, 2010 and as further amended or
modified from time to time, the “Credit Agreement”).

          NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows effective as of the
date hereof:

ARTICLE I.

Definitions

          Section 1.1. Definitions. Capitalized terms used in this Amendment, to
the extent not otherwise defined herein, shall have the same meanings as in the
Credit Agreement.

ARTICLE II.

Amendments

          Section 2.1. Amendment to Section 1.1 of the Credit Agreement. The
following definitions set forth in Section 1.1 of the Credit Agreement are
amended and restated in their respective entireties to read as follows:

 

 

 

“Adjusted Eurodollar Rate” means, (a) with respect to any Daily Rate Eurodollar
Loan, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (i) the Daily One Month Libor Rate multiplied by (ii) the
Statutory Reserve Rate and (b) with respect to any other Eurodollar Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the Eurodollar Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

          Section 2.2. Addition to Section 1.1 of the Credit Agreement. The
following definitions are added to Section 1.1 of the Credit Agreement in proper
alphabetical order and shall read in their respective entireties as follows:

 

 

 

“Daily One Month Libor Rate” means, for any date of determination, the rate
(rounded upwards, if necessary, to the next 1/16 of 1%) appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on such date of

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 1

--------------------------------------------------------------------------------




 

 

 

determination, as the rate for dollar deposits with a maturity of one (1) month.
If at any time the London Interbank Offered Rate becomes unavailable, then the
Prime Rate offered by Agent shall be substituted for the Daily One Month Libor
Rate. Each change in the Daily One Month Libor Rate shall become effective each
Business Day that the Agent determines that the Daily One Month Libor Rate has
changed.

 

 

 

“Daily Rate Eurodollar Loans” mean Eurodollar Loans bearing interest based on
the Daily One Month Libor Rate.

          Section 2.3. Amendment to Section 3.1(b) of the Credit Agreement. The
first sentence of clause (b) of Section 3.1 of the Credit Agreement is amended
and restated to read as follows:

 

 

 

(b) Borrower shall elect an Interest for all Eurodollar Loans other than Daily
Rate Eurodollar Loans.

          Section 2.4. Amendment to Section 3.2(b) of the Credit Agreement.
Clause (b) of Section 3.2 of the Credit Agreement is amended and restated to
read as follows:

 

 

 

(b) Accrued interest on the Eurodollar Loans (other than Daily Rate Eurodollar
Loans) shall be due and payable on any date of prepayment, the Revolving
Termination Date and on the last day of an Interest Period, and, if such
Interest Period is longer than ninety days, every ninety (90) days after the
commencement of such Interest Period. Accrued interest on Daily Rate Eurodollar
Loans shall be due and payable on any date of prepayment, the Revolving
Termination Date and on each Quarterly Payment Date.

          Section 2.5. Amendment to Section 4.3 of the Credit Agreement. Section
4.3 of the Credit Agreement is amended and restated to read as follows:

 

 

 

Section 4.3. Certain Notices. Each termination or reduction of Commitments,
borrowing of Loans and prepayment of Loans shall be made upon Borrower’s notice
(which may be given by telephone promptly confirmed in writing by a Responsible
Officer) to Agent in the form of Exhibit E hereto or another form reasonably
acceptable to Agent and shall be effective only if received by Agent not later
than 10:00 a.m. on the (a) day of the borrowing of a Swingline Loan, (b) first
day prior to any borrowing, prepayment or repayment of any Base Rate Loan or
Daily Rate Eurodollar Loan and (c) third Business Day prior to any borrowing,
prepayment or repayment of any other Loan. Any such notice which is received by
Agent after 10:00 a.m. on a Business Day shall be deemed to be received and
shall be effective on the next Business Day. Each such notice when providing
notice of a borrowing or prepayment shall specify: (a) the Loans to be borrowed
or prepaid; (b) the amount (subject to Section 4.2 hereof) to be borrowed or
prepaid; (c) the date of borrowing or prepayment (which shall be a Business
Day); and (d) the Interest Period for any borrowing of a Eurodollar Loan (other
than a Daily Rate Eurodollar Loan). Agent shall notify the Banks of the contents
of each notice on the date of its receipt of the same or, if received on or
after 10:00 a.m. on a Business Day, on the next Business Day.

          Section 2.6. Amendment to Section 4.4 of the Credit Agreement. Clause
(a) of Section 4.4 of the Credit Agreement is amended and restated to read as
follows:

 

 

 

(a) Optional Prepayments. Subject to Section 4.2 and the provisions of this
Section 4.4, Borrower may, at any time and from time to time without premium or
penalty upon prior notice to Agent as specified in Section 4.3, prepay or repay
any Loan in full or in

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 2

--------------------------------------------------------------------------------




 

 

 

part. Eurodollar Loans (other than Daily Rate Eurodollar Loans) may be prepaid
or repaid only on the last day of the Interest Period applicable thereto unless
Borrower pays to Agent for the account of the applicable Banks any amounts due
under Section 4.12 as a result of such prepayment or repayment. Any optional
prepayment of a Loan shall be accompanied with accrued interest on the amount
prepaid to the date of prepayment and any partial prepayments thereof shall be
applied to the principal installments due in the inverse order of maturity.

          Section 2.7. Amendment to Exhibit E. Exhibit E to the Credit Agreement
is amended and restated to read as Second Amendment Exhibit E attached hereto.

ARTICLE III.

Conditions Precedent

          Section 3.1. Conditions Precedent. The effectiveness of Article II of
this Amendment is subject to the satisfaction of the following conditions
precedent:

                    (a) The Agent shall have received this Amendment duly
executed by the parties hereto;

                    (b) The representations and warranties contained herein and
in all other Loan Documents, as amended hereby, shall be true and correct in all
material respects as of the date hereof as if made on the date hereof, except
for such representations and warranties limited by their terms to a specific
date;

                    (c) No Default shall have occurred and be continuing; and

                    (d) All proceedings taken in connection with the
transactions contemplated by this Amendment and all documentation and other
legal matters incident thereto shall be satisfactory to the Agent and its legal
counsel, Hunton & Williams, LLP.

ARTICLE IV.

Miscellaneous

          Section 4.1. Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, Monarch, the Agent and the Banks agree that the Credit
Agreement, as amended hereby, and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with their terms.

          Section 4.2. Representations and Warranties. Each of the Borrower and
Monarch hereby represents and warrants to the Agent and the Banks as follows as
of the date hereof: (a) after giving effect to this Amendment, no Default exists
and (b) the representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of the date hereof, with the
same effect as if made on and as of such date except to the extent such
representations and warranties relate specifically to another date.

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 3

--------------------------------------------------------------------------------



          Section 4.3. Survival of Representations and Warranties. All
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment, and no investigation by Agent or any
Bank or any closing shall affect the representations and warranties or the right
of the Agent or any Bank to rely upon them.

          Section 4.4. Reference to Credit Agreement. Each of the Loan Documents
including the Credit Agreement are hereby amended so that any reference in such
Loan Documents to the Credit Agreement shall mean a reference to Credit
Agreement as amended hereby.

          Section 4.5. Expenses of Agent. The Borrower agrees to pay all costs
and expenses incurred by the Agent in connection with the preparation,
negotiation, and execution of this Amendment, including without limitation, the
costs and fees of the Agent’s legal counsel.

          Section 4.6. Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

          Section 4.7. Applicable Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas (without regard to
the conflicts of law provisions thereof) and the applicable laws of the United
States of America.

          Section 4.8. Successors and Assigns. This Amendment is binding upon
and shall inure to the benefit of the Agent, each Bank, the Borrower, Monarch
and their respective successors and assigns, except that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of each Bank.

          Section 4.9. Counterparts. This Amendment may be executed in
counterparts and on telecopy counterparts, each of which shall be deemed an
original, but all of which when taken together shall constitute one and the same
agreement.

          Section 4.10. Effect of Waiver. No consent or waiver, express or
implied, by the Agent or any Bank to or for any breach of or deviation from any
covenant, condition or duty by the Borrower or any of the Obligated Parties
shall be deemed a consent or waiver to or of any other breach of the same or any
other covenant, condition or duty.

          Section 4.11. Headings. The headings, captions, and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.

          Section 4.12. ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS AMONG THE PARTIES HERETO.

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 4

--------------------------------------------------------------------------------



          Executed as of the date first written above.

 

 

 

 

BORROWER:

 

 

 

 

UNIVERSAL POWER GROUP, INC.

 

 

 

/s/ Julie Sansom Reese

By:

/s/ Ian Edmonds

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Julie Sansom Reese
Sr. VP of Finance

 

Ian Edmonds
President

 

 

 

 

MONARCH:

 

 

 

 

MONARCH OUTDOOR ADVENTURES, LLC

 

 

 

/s/ Julie Sansom Reese

By:

/s/ Ian Edmonds

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Sr. VP of Finance

 

Ian Edmonds
Manager

 

 

 

 

AGENT AND BANKS:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Agent and as a Bank

 

 

 

 

By:

/s/ Clint Bryant

 

 

--------------------------------------------------------------------------------

 

 

Clint Bryant

 

 

Senior Vice President

SECOND AMENDMENT TO CREDIT AGREEMENT, Page 5

--------------------------------------------------------------------------------